Citation Nr: 1039169	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral stage III 
endometriosis of the ovaries (polycystic ovarian syndrome) with 
insulin resistance.

2.  Entitlement to service connection for psychiatric disability 
as secondary to bilateral stage III endometriosis of the ovaries 
(polycystic ovarian syndrome) with insulin resistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The appellant served on active duty for training from November 
1999 to April 2000.  

The record further indicates that she served on a period of 
reserve service in July 2002, though this period of service has 
not been verified by the service department.  

Service department documentation of record indicates that she was 
separated from the Army National Guard and as a reserve of the 
Army effective April 2005; her period of service is characterized 
as Honorable.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant's service treatment records have been lost or 
destroyed.  As a result, VA has a heightened duty to assist the 
appellant in development of her claim.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  

In her application for benefits in April 2005, the appellant 
contended that during a period of training in June 2002 she was 
hospitalized for three days at Winn Army Hospital at Fort 
Stewart, Georgia.  A sworn statement prepared by the appellant in 
June 2002 corroborates this assertion.  A 2005 lay statement from 
an Officer present in June 2002 describes the appellant as having 
experienced abdominal pain during reserve duty in June 2002 and 
having been sent to the hospital.  Supporting service department 
documentation was received with his statement.  The RO has been 
unsuccessful in obtaining the June 2002 records of service 
department hospitalization and treatment.

The appellant further contends that the gynecological disability 
for which she seeks service connection began or was chronically 
worsened during her period of active duty for training from 
November 1999 to April 2000.  In a statement received in February 
2007, Charles B. Hammond, MD, practicing in the area of 
Obstetrics and Gynecology, opined that the appellant likely had 
pelvic endometriosis and the symptoms thereof during her active 
duty in 2000.

In a statement received in May 2006, Deborah Graves McFarlane, 
Ph.D., opined that the appellant has an anxiety disorder and a 
major depressive disorder secondary to the gynecological 
condition for which she seeks service connection.

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred or aggravated in active 
duty for training, or for disability resulting from injury 
incurred in inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110.  When a disability is thus incurred, the period of service 
is considered active military, naval, or air service.  38 
U.S.C.A. § 101(24).   See generally, Smith v. Shinseki, 24 Vet. 
App. 40 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

The RO/AMC must contact the service department to determine the 
nature and period of the appellant's service in June 2002.  The 
RO/AMC must seek to obtain all relevant medical evidence and 
provide an examination and opinion on the matter of whether the 
appellant has gynecological disability due to a disease or injury 
incurred or aggravated during active duty for training, or due to 
an injury incurred during a period of inactive duty training.  
See 38 U.S.C.A. § 5103A(a)-(d); 38 C.F.R. § 3.159(c)(1)-(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to 
ascertain the nature and duration of the 
appellant's service in July 2002.

2.  Request the appellant to identify all 
records of VA and non-VA health care providers 
who have treated her for gynecological or 
psychiatric disability during the period from 
April 2000 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records not 
currently associated with the claims file from 
each health care provider the appellant 
identifies.  

(b) The appellant must also be advised with 
respect to private medical evidence that she 
may alternatively obtain the records on her own 
and submit them to the RO/AMC.
  
(c) Records of a Federal department or agency 
must be sought until it is reasonably certain 
that such records do not exist or that further 
efforts to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

3.  Once all available medical records have 
been received, arrange for a VA examination 
with an appropriate clinician.  

(a) The purpose of the examination is to 
determine whether the appellant has 
gynecological disability due to a disease or 
injury incurred or aggravated during active 
duty for training, or due to an injury 
incurred during a period of inactive duty 
training.
 
(i) The examiner must be notified that the 
period of service from November 1999 to 
April 2000 was a period of active duty for 
training. 

(ii) The examiner must be notified of the 
nature (active duty for training or 
inactive duty training) of the appellant's 
period of service in July 2002.
 
(b) The following considerations will govern 
the examination:
   
(i) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(ii) If deemed appropriate by the 
examiner, the appellant must be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(iii)  The clinician will specifically 
address whether the appellant had 
gynecological disability prior to each 
identified period of service. 

(iv) The clinician will specifically 
opine whether the appellant has 
gynecological disability due to disease 
or injury that had its onset or was 
chronically worsened beyond natural 
progression during a period of active 
duty for training.

(v)  The clinician will specifically 
opine whether the appellant has 
gynecological disability that was caused 
or aggravated as a result of an injury 
during a period of inactive duty 
training.

(vi) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.

(vii) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the appellant 
and her representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant until 
she is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

